MCDONALD, J.,
dissenting. The majority here rewrites General Statutes (Rev. to 1995) § 12-53 (a) and (b) to give the tax assessor three years to revalue personal property listed on a taxpayer list and filed with the assessor. They do so because it is more reasonable, in their opinion, to have a longer period than that found in General Statutes (Rev. to 1995) § 12-55. Section 12-55 explicitly gives the assessor the power to decrease or increase the valuation of such property listed but only on the present or last preceding grand list.
In doing so, the majority attempts to surmount the plain language of § 12-53 (a) and (b), which restricts those sections to “omitted property” rather than undervalued property, our past decision interpreting those sections as applying only to omitted property; Wilcox v. Madison, 103 Conn. 149, 154, 130 A. 84 (1925); and the well established rule that ambiguities in taxing stat*468utes are to be resolved in favor of the taxpayer. Texaco, Inc. v. Groppo, 215 Conn. 134, 137, 574 A.2d 1293 (1990); Enthone, Inc. v. Bannon, 211 Conn. 655, 661, 560 A.2d 971 (1989); Pepin v. Danbury, 171 Conn. 74, 83, 368 A.2d 88 (1976); Consolidated Diesel Electric Corp. v. Stamford, 156 Conn. 33, 36, 238 A.2d 410 (1968).
Believing it has cleared these three hurdles, the majority attempts to bypass the highest one, the punitive nature of § 12-53 (a) and (b), each of which contains a provision that requires a tax assessor to add a penalty of 25 percent to an added valuation. This penalty should have no application to a taxpayer who in good faith has a dispute with the tax collector over the value of its personal property. Such a severe penalty should apply only, as the statute provides, to a taxpayer who omits property on its list in order to avoid taxes or fails to file any list. We have so held. Northeast Datacom, Inc. v. Wallingford, 212 Conn. 639, 651, 563 A.2d 688 (1989). Every provision for adding property valuation to the taxpayer’s list under § 12-53 (a) and (b) mandates such a 25 percent penalty. In 1989, while the statute was in its present form, this court stated that “there is no statutory authority for the levy of a penalty assessment for understating the value of assessable property. . . . General Statutes § 12-53 authorizes a penalty only for property omitted from a list.” Id.
The majority concludes, however, by its statutory interpretation that § 12-53 (a) and (b) were also intended to apply to fraudulent undervaluation of property on a grand list. The simple answer to this interpretation is that if the legislature wanted § 12-53 (a) and (b) to apply to cases of fraudulent undervaluation it could have said so. It did not. Furthermore, in the case before us there is no claim or even suggestion that the taxpayer was acting in a fraudulent manner, as the majority recognizes.
*469The result here is not founded on sound legal principle. Our constitutional warrant is not to rewrite the General Statutes the way we believe they should have been written, but to apply them the way they are in fact written. In the words of Justice Jackson: “I should concur in this result more readily if the Court could reach it by analysis of the statute instead of by psychoanalysis of the Congress. . . . That process seems to me not interpretation of a statute but creation of a statute.” United States v. Public Utilities Commission, 345 U.S. 295, 319, 73 S. Ct. 706, 97 L. Ed. 1020 (1953) (Jackson, J., concurring). It is simply undemocratic for any public officers other than the elected representatives of the people to legislate. It should particularly rankle us, the heirs of revolutionary Connecticut, when this is done to tax us. After all, it was taxation without “our consent” that led the thirteen colonies to take on the British Empire and begin our constitutional system. The Declaration of Independence para. 19 (U.S. 1776).1 It is vital that we continue that system by recognizing the supreme power of the people and the resultant limitations on our power as a court.
I respectfully dissent.

 “Taxation without representation is tyranny.” Attributed to James Otis (1763). J. Bartlett, Bartlett’s Familiar Quotations (16th Ed. 1992) p. 327. “This maxim was the guide and watchword of all the friends of liberty. Otis actually said: No parts of his Magesty’s dominions can be taxed without their consent. —Rights of the Colonies [1764], p. 64.” Id.